COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
TONY VILLAFRANCA AND                                               No. 08-16-00064-CV
VILLAFRANCA, INC.,                               §
                                                                      Appeal from the
                             Appellants,         §
                                                                    345th District Court
v.                                               §
                                                                  of Travis County, Texas
MITCHELL ANDREW GOIN,                            §
                                                                (TC# D-1-GN-14-005405)
                                  Appellee.      §

                                         JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellants pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.